Undercofler, Justice.
The defendant was convicted of robbery by the use of an offensive weapon and sentenced to nineteen years in the penitentiary. He appeals from the overruling of his motion for new trial. Held:
1. Enumeration of error 1 complains that the court erred in failing to charge on the credibility of witnesses. It is not error to fail to give this charge where, as here, there was no written request therefor. Code Ann. § 70-207 (b) (Ga. L. 1965, pp. 18, 31; 1966, pp. 493, 498; 1968, pp. 1072, 1078). Wheeler v. State, 220 Ga. 535 (7) (140 SE2d 258).
2. Enumerations of error 2, 3, and 4 complain that the court erred in overruling the motion for new trial on the general grounds. The defendant was identified by the victim and *210another eyewitness to the crime. Another witness who was acquainted with the defendant saw him running from the scene of the robbery immediately thereafter. This evidence was sufficient to support the verdict.
Argued March 10, 1969
Decided March 20, 1969
Rehearing denied April 3, 1969.
B. P. Herndon, for appellant.
Lewis B. Slaton, District Attorney, Tony H. Hight, Joel M. Feldman, Arthur K. Bolton, Attorney General, Marion 0. Gordon, Assistant Attorney General, Larry H. Evans, for appellee.

Judgment affirmed.


All the Justices concur.